VACATION OF DEDICATED STREETS OR ALLEYS A city of the first class of the State of Oklahoma does have the right to vacate dedicated streets or alleys, or parts thereof, within such city. Upon vacation of a street or alley the land to the center thereof attaches to and becomes a part of the adjoining lots and blocks in proportion to the frontage of said real estate except where the street or alley was appropriated to public use disproportionately in which case such street or alley upon vacation thereof shall revert to the adjoining lots or real estate in such proportion as it was taken.  The Attorney General has had under consideration your request for his opinion upon the following question: "Does a City of the first class of the State of Oklahoma have the right to vacate dedicated streets or alleys, or parts thereof, within such city, and, if so, what is the status as to the ownership of the vacated street?" Title 11 O.S. 659 [11-659] (1961), provides in part: "The council, or other governing body, shall have the power to annul, vacate or discontinue, or grant to any public use any street, alley, lane, or easement within any legally platted city. . . provided, that whenever any street, avenue, alley, lane, or easement shall be vacated, the same shall revert to the owners or real estate thereto adjacent, on each side, in proportion to the frontage of said real estate, except in cases where such street, avenue, alley, lane, or easement shall have been taken and appropriated to public use in a different proportion, in which case it shall revert to adjacent lots or real estate in proportion as it was taken from them." In the case of Lindaner v. Hill, (Okl.)262 P.2d 697, the court said: "Upon the vacation of a street or alley the land to the center thereof attached to and becomes a part of adjoining lots and blocks. 11 O.S. 1941 659 [11-659]. Askins v. British American Oil Producing Co., 201 Okl. 209,203 P.2d 877." It is therefore the opinion of the Attorney General your question should be answered as follows: A city of the first class of the State of Oklahoma does have the right to vacate dedicated streets or alleys, or parts thereof, within such city. Upon vacation of a street or alley the land to the center thereof attaches to and becomes a part of the adjoining lots and blocks in proportion to the frontage of said real estate except where the street or alley was appropriated to public use disproportionately in which case such street or alley upon vacation thereof shall revert to the adjoining lots or real estate in such proportion as it was taken.  (W. J. Monroe)